
	

113 HR 1573 IH: Respect for Peace Corps Volunteers Act of 2013
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1573
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Sires (for
			 himself, Mr. Garamendi,
			 Mr. Honda,
			 Mr. Petri, and
			 Mr. Kennedy) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To amend the Peace Corps Act to allow former volunteers
		  to use the seal, emblem, or name of Peace Corps on death announcements and
		  grave stones.
	
	
		1.Short titleThis Act may be cited as the
			 Respect for Peace Corps Volunteers Act of
			 2013.
		2.Use of official
			 seal, emblem, and name of the Peace CorpsSubsection (b) of section 19 of the Peace
			 Corps Act (22 U.S.C. 2518) is amended—
			(1)in paragraph (1),
			 by inserting before the period at the end the following: , except that
			 the official seal or emblem and the name Peace Corps may be used
			 on any death announcement, gravestone, plaque, or other grave marker of any
			 person who served as a volunteer or applicant for enrollment as a volunteer
			 under such rules as may be prescribed by the Director; and
			(2)in paragraph (2),
			 in the first sentence, by inserting or in accordance with the exception
			 specified in paragraph (1), before shall be
			 fined.
			
